DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 29, 2021.
Currently, claims 162-176 and 183-186 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections – Improper Markush Grouping
Claims 162-176 and 183-186 remain rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant argues that the Markush grouping is proper because all lipid species recited in the claims share a substantial core structure of formula (I) and are useful as ionizable generic formula (I) itself encompasses a myriad of structural variants as evidenced by the fact that each of the nine substituents (N, M, R1, R2, R3, R4, R5, R6, R7) constituting formula (I) has a plurality of variable, alternative species. See formula (I) copied below:

    PNG
    media_image1.png
    129
    211
    media_image1.png
    Greyscale

Hence, applicant’s argument that all of the species share a substantial structural feature is not found persuasive given the fact that there are multiple variable options for each of N, M, R1, R2, R3, R4, R5, R6, and R7 within formula (I). In addition, neither the instant specification nor the prior art shows that all of the countless structural species encompassed by the generic formula (I) are functionally equivalent and have a common use such that one specific species can be substituted for another species having non-overlapping, different species for each of N, M, R1, R2, R3, R4, R5, R6, and R7. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 103
Claims 162-168 and 173-176 remain rejected under 35 U.S.C. 103 as being unpatentable over Guild et al. in view of Ansell et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is no motivation to combine the two references cited in the instant rejection. In particular, applicant argues that Guild teaches C12-200 is superior thus one of ordinary skill in the art would pursue lipids having no teaching or suggestion in Guild that human alpha-galactosidase (hGLA) mRNA cannot be encapsulated and secreted in a subject when the cationic lipid is other than C12-200 or a structural derivative thereof. In fact, contrary to applicant’s baseless assertion that one of ordinary skill in the art would only seek C12-200, Guild expressly disclosed that hGLA can be effectively produced in a subject when encapsulated in cationic lipids other than C12-200. See paragraph 0146 for the following: “The results with for hGLA in C12-200 based lipid nanoparticles extend to other lipid nanoparticle formulations. For example, hGLA mRNA loaded into HGT4003 (Formulation 3) or HGT5000-based (Formulation 5) lipid nanoparticles administered as a single dose IV result in production of hGLA at 24 hours post administration (FIG. 22)…Similarly, hGLA production was observed at 6 hours and 24 hours after administration of hGLA mRNA loaded into HGT5001-based (Formulation 6) lipid nanoparticles administered as a single dose IV.” (emphasis added). Hence, applicant’s argument that one of ordinary skill in the art reading Guild would only seek C12-200 is not factually supported and thus is not found persuasive. 
Applicant argues that there is no reason to select Ansell’s Structure No. 22 because there are “several other compounds” that showed similar protein production levels, and because Ansell did not select Structure No. 22 for further studies, which thus suggests that Structure No. 22 was “less preferred”. In response, it is noted that the mere existence of other comparable options is not sufficient to support applicant’s argument that one of ordinary skill in the art would not have selected Structure No. 22 as one of cationic lipid options. Further, being “less preferred” is not the same as criticism or teaching away from using Structure No. 22. Note that a reference 
See also MPEP §2123: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)” (emphasis added).
	In the instant case, there is no teaching in Ansell that No. 22 is a nonpreferred lipid, nor is there teaching that No. 22 cannot be used in place of Guild’s cationic lipid. In fact, Ansell’s No. 22 encapsulating an mRNA was shown to provide about14,486 luciferase expression level in the liver in vivo at 4 hours post administration, whereas a prior art’s cationic lipid (MC3) encapsulating an mRNA was shown to provide about 757 luciferase expression level in the liver in vivo at 4 hours post administration. In view of such teachings in Ansell, one of ordinary skill in the art would have used Ansell’s No. 22 for improved in vivo lifespan/stability when making GLA mRNA-loaded lipid nanoparticles, especially in view of Guild’s express teaching that the results with the hGLA mRNA-loaded C12-200 based lipid nanoparticles “extend to other lipid nanoparticle formulations.” (emphasis added). See paragraph 0146. 
	Applicant argues that Ansell’s No. 22 does not fall within the claimed formula (I) in view of the proviso. In response, applicant’s attention is directed to the fact that the proviso expressly recites (i) and (ii) as an “or” option such that only one of (i) and (ii) needs to be satisfied. Now, note that (ii) recites that “Q is not 5, 6, or 7-membered heterocycloalkyl when n is 1 or 2.” As such, Ansell’s Q having n=2, which is “not 5, 6, or 7-membered heterocycloalkyl” satisfies one of (i) and (ii). Hence, Ansell’s No. 22 reads on the broad, generic formula (I) claimed in the instant case. 
	In view of the foregoing, this rejection is maintained.
Double Patenting
Claims 162-170 and 173-176 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,867,888 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant argues the rejection is improper because the Office action does not set forth a comparison between the ’888 patent claims and the instant claims, and because the Office action does not provide reasons. Contrary to applicant’s argument, the difference between the conflicting claims, which inherently compares the conflicting claims, is expressly set forth in the last Office action as evidenced by the statement that the ‘888 patent claims recite “mRNA”, whereas the instant claims recite an mRNA encoding human GLA, wherein such difference is cured by the teachings of Guild. Note that a difference cannot be ascertained without a comparison analysis. Further, a reason as to why one of ordinary skill in the art would have used “Formula C” of the ‘888 claims for encapsulating a human GLA mRNA for the “mRNA” claimed in the ‘888 claims is also expressly set forth in the last Office action. In addition, applicant’s attempts to undermine the Office action without any persuasive arguments for alleged nonobviousness do not whatsoever show that the instant claims would not have been obvious over the ‘888 patent claims in view of Guild. 
In view of the foregoing, this rejection is maintained. 

Claims 162-170 and 173-176 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,691 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting . 

Claims 162-170 and 173-176 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,692 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-170 and 173-176 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,693 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-171, 173-176, and 183-186 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-26 of U.S. Patent No. 10,266,485 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-170 and 173-176 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-27 of U.S. Patent No. 10,392,341 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-171, 173-176, and 183-186 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 10,442,756 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-171, 173-176, and 183-186 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,485,885 B2 in Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-176 and 183-186 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,494,636 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-171, 173-176, and 183-186 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 of U.S. Patent No. 10,519,455 B2 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-176 and 183-186 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-121 of Application No. 16/599,661 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting rejections. Hence, this rejection is maintained for the same/analogous rationale provided for the rejection over the ‘888 patent. 

Claims 162-176 and 183-186 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-83 of Application No. 16/623,069 in view of Guild et al. for the reasons as set forth in the Office action mailed on January 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for all of the double patenting . 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANA H SHIN/Primary Examiner, Art Unit 1635